Citation Nr: 1720894	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  15-38 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the manner of the Veteran's discharge from military service for the period June 13, 1987, through January 12, 1993, is a bar to payment of benefits.


REPRESENTATION

Veteran represented by:	Robert Chisholm, attorney


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1987 and from June 1987 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's active military service from June 13, 1987 to January 12, 1993 was terminated by issuance of a bad conduct discharge, which has not been upgraded. 

2.  The Veteran was terminated for a combination of offenses that constitute willful and persistent misconduct.

3.  The Veteran may not be considered insane during his service.


CONCLUSION OF LAW

The manner of the Veteran's discharge from service for the period from June 13, 1987, to January 12, 1993, is a bar to payment of VA benefits based on that period of service.  38 U.S.C.A. §§ 101 (2), 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.12a, 3.354(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As neither the Veteran nor his representative has raised any issues regarding the duties to notify and assist, the Board herein proceeds with adjudication of the appeal.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II.  Character of Discharge

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: (1) the statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c); and (2) the regulatory bars found at 38 C.F.R. § 3.12(d).

Benefits are not payable where the former service member was discharged or released under one of the statutory bars.  As noted by the Veteran's attorney, he was not discharged under any of the bars listed under 38 C.F.R. § 3.12(c).  Pertinent to the Veteran's case is the regulatory bar found at 38 C.F.R. § 3.12(d)(4), which directs that discharge or release for "willful and persistent misconduct" is considered a discharge/release under dishonorable conditions.

However, "discharge because of a minor offense" will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  38 C.F.R. § 3.1 (n).  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n)(2).  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1 (n)(3).

A certified copy of the record of the Veteran's Special Court Martial in September 1991 reflects 17 offenses occurring during the time period from September 1, 1990 to March 15, 1991.  Of the offenses listed - which include unauthorized absences, unlawful borrowing of money from subordinates, use of cocaine, and misappropriation of a vehicle - 14 indicate that the Veteran had knowledge of a lawful order not to undertake the behavior.   Due to the quantity and quality of offenses, as well as the clear determination that many were deliberately undertaken with disregard to the consequences, they reflect willful misconduct as described at 38 C.F.R. § 3.12(d)(4) and defined at 38 C.F.R. § 3.1(n).

However, a discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12  is not a bar to the payment of benefits if the person was insane at the time of committing the offense causing discharge.  38 C.F.R. § 3.12(b).  VA regulations define an "insane" person as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  When determining whether a Veteran was insane at the time he committed an offense leading to a court-martial, discharge, or resignation, VA will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.  38 C.F.R. § 3.354(b).  

Although the Veteran has contended that his behavior during service changed as the result of a 1989 assault, as well as due to contemporaneous family stress, the procurable evidence relating to the relevant time period does not reflect that he was insane, as defined by 38 C.F.R. § 3.354.  Specifically: the Veteran underwent evaluation in January 1990 and was diagnosed with alcohol dependence rather than an acquired psychiatric disability; a May 1991 service medical examination reflects that the Veteran was psychiatrically normal; and a May 1991 self report of medical condition reflects that he denied any treatment for a mental condition.  In a November 2015 letter, the Veteran's attorney contends that the definition of insane, in 38 C.F.R. § 3.354(a), is applicable here because the Veteran's in-service "alcoholism itself... is a disease" that resulted in a prolonged deviation from his normal behavior.  However, VA regulations plainly distinguish between "disease" and usage of alcohol and/or drugs.  38 C.F.R. § 3.301(c)(2), (3).

As the Veteran's offenses constitute willful and persistent misconduct, his bad conduct discharge is a bar to the payment of VA benefits and his appeal must be denied.


ORDER

The manner of the Veteran's discharge from service for the period from June 13, 1987, to January 12, 1993, is a bar to payment of VA benefits.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


